Respondent was admitted to the Bar by this court on December 10, 1968. By order dated August 20, 1981, he was suspended from the practice of law until further order of this court. In the present proceeding to discipline him upon the charges of professional misconduct, petitioner moves for a default judgment on the ground that respondent has failed to file answers to the petition and supplemental petition that were personally served upon him. Respondent has not appeared in response to the motions nor has he appeared for an examination to determine his mental condition as directed by this court. The charges in the petition and supplemental petition accuse respondent of, inter alia, neglect of five legal matters; temporary conversion of the sum of $240.58 belonging to a client; failure to repay the sum of $6,000 borrowed from a client; failure to promptly return an unearned $500 retainer; failure to promptly deliver the sum of $5,000 due a client; and failure to co-operate with petitioner in its investigation of nine inquiries filed against him. In support of each motion for a default judgment, petitioner has submitted the affidavit of its chief attorney which enumerates and refers to various letters, summonses, orders, judgments, statements and testimony that support and corroborate the charges contained in the petitions. Copies of this material have been filed with the court with proof of personal service of the moving papers upon respondent. Since the requirements for entry of a default judgment in a civil action or proceeding have been met, petitioner’s motions should be granted. (CPLR 3215; 4 Weinstein-Korn-Miller, NY Civ Prac, pars 3215.25, 3215.27.) Moreover, respondent’s failure to appear or answer is tantamount to an admission of the charges. Under all the circumstances, we determine that respondent should be disbarred. Motions for a default judgment granted and respondent disbarred, effective immediately. Mahoney, P. J., Kane, Main, Mikoll and Levine, JJ., concur.